UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7532



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENNETH JUNIOR SMITH, a/k/a Kenny Smith,


                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-98-1169; CA-04-1879-7-20)


Submitted:   January 27, 2005             Decided:   February 4, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth Junior Smith, Appellant Pro Se. Harold Watson Gowdy, III,
Elizabeth Jean Howard, OFFICE OF THE UNITED STATES ATTORNEY,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kenneth Junior Smith seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2000) motion as

successive.      An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.             28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                          28 U.S.C.

§   2253(c)(2)    (2000).     A    prisoner       satisfies      this   standard    by

demonstrating      that    reasonable       jurists      would     find    that    his

constitutional     claims    are    debatable      and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001). We have independently reviewed the record

and   conclude    that    Smith    has    not    made   the   requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                            DISMISSED




                                         - 2 -